
	
		III
		111th CONGRESS
		2d Session
		S. RES. 543
		IN THE SENATE OF THE UNITED STATES
		
			May 27 (legislative
			 day, May 26), 2010
			Mr. Menendez (for
			 himself, Mr. Leahy, and
			 Mr. Cardin) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing support for the designation of a
		  National Prader-Willi Syndrome Awareness Month to raise awareness of and
		  promote research on the disorder.
	
	
		Whereas Prader-Willi syndrome is a complex genetic
			 disorder that occurs in approximately 1 out of every 15,000 births;
		Whereas Prader-Willi syndrome is the most commonly known
			 genetic cause of life-threatening obesity;
		Whereas Prader-Willi syndrome affects—
			(1)males and females
			 with equal frequency; and
			(2)all races and
			 ethnicities;
			Whereas Prader-Willi syndrome causes an extreme and
			 insatiable appetite, often resulting in morbid obesity;
		Whereas morbid obesity is the major cause of death for
			 individuals with the Prader-Willi syndrome;
		Whereas Prader-Willi syndrome causes cognitive and
			 learning disabilities and behavioral difficulties, including
			 obsessive-compulsive disorder and difficulty controlling emotions;
		Whereas the hunger, metabolic, and behavioral
			 characteristics of Prader-Willi syndrome force affected individuals to require
			 constant and lifelong supervision in a controlled environment;
		Whereas studies have shown that individuals with
			 Prader-Willi syndrome have a high morbidity and mortality rate;
		Whereas there is no known cure for Prader-Willi
			 syndrome;
		Whereas early diagnosis of Prader-Willi syndrome allows
			 families to access treatment, intervention services, and support from health
			 professionals, advocacy organizations, and other families who are dealing with
			 the syndrome;
		Whereas recently discovered treatments, including the use
			 of human growth hormone, are improving the quality of life for individuals with
			 the syndrome and offer new hope to families, but many difficult symptoms
			 associated with Prader-Willi syndrome remain untreated;
		Whereas increased research into Prader-Willi
			 syndrome—
			(1)may lead to a
			 better understanding of the disorder, more effective treatments, and an
			 eventual cure for Prader-Willi syndrome; and
			(2)is likely to lead
			 to a better understanding of common public health concerns, including childhood
			 obesity and mental health; and
			Whereas advocacy organizations have designated May as
			 Prader-Willi Syndrome Awareness Month: Now, therefore, be it
		
	
		That the Senate—
			(1)supports raising awareness and educating
			 the public about Prader-Willi syndrome;
			(2)applauds the efforts of advocates and
			 organizations that encourage awareness, promote research, and provide
			 education, support, and hope to those impacted by Prader-Willi syndrome;
			(3)recognizes the commitment of parents,
			 families, researchers, health professionals, and others dedicated to finding an
			 effective treatment and eventual cure for Prader-Willi syndrome; and
			(4)expresses support for the designation of a
			 National Prader-Willi Syndrome Awareness Month.
			
